    (;+,%,73


      AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                             UNITED STATES DISTRICT COURT
                                                                                 for the
                                                                  DistrictDistrict
                                                             __________    of Columbia
                                                                                   of __________
                                  Aaron Rich
                                                                                    )
                                     Plaintiff                                      )
                                        v.                                          )        Civil Action No. 1:18-cv-00681-RJL
                          Edward Butowsky et al.                                    )
                                                                                    )
                                    Defendant                                       )

                              SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                                OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

       To:                                                                    Joe Biggs
                                                                            [REDACTED]
                                                             (Name of person to whom this subpoena is directed)

             ✔
             u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
      documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
      material:
                 See Schedule A, attached below


       Place: Boies Schiller Flexner LLP, C/O Josh Riley                                      Date and Time:
                121 South Orange Ave, Suite 840
                Orlando, FL 32801                                                                                 December 27,01910:00am

           u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
      other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
      may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

       Place:                                                                                Date and Time:



             The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
      Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
      respond to this subpoena and the potential consequences of not doing so.

      Date:        12/05/2019

                                        CLERK OF COURT
                                                                                                  OR

                                                 Signature of Clerk or Deputy Clerk                                         Atto
                                                                                                                            At torn
                                                                                                                               to rney
                                                                                                                                  rn ey’s
                                                                                                                                     ey
                                                                                                                            Attorney’s  ’s sig
                                                                                                                                           ssignature
                                                                                                                                             igna
                                                                                                                                             ig natu
                                                                                                                                                na ture
                                                                                                                                                   tu re


         The name, address, e-mail address, and telephone number of the attorney representing (name of party)     Aaron Rich ,
                                                                                    who issues or requests this subpoena, are:
Michael J. Gottlieb; Willkie Farr & Gallagher LLP, 1875 K Street, N.W., Washington, DC 20006; mgottlieb@willkie.com; 202 303 1442

                                     Notice to the person who issues or requests this subpoena           
      If this subpoena commands the production of documents, electronically stored information, or tangible things or the
      inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
      it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 1:18-cv-00681-RJL

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
                                         SCHEDULE A

       This subpoena for documents, including each individual Request for Documents

(collectively the “Requests”), shall be read and interpreted in accordance with the definitions and

instructions identified below.

                                  GENERAL DEFINITIONS

       Plaintiff incorporates by reference all the instructions, definitions, and rules contained in

the Federal Rules of Civil Procedure and for purposes of this Subpoena, the following definitions

shall apply:

               Unless words or terms have been given a specific definition herein, each word or

term used herein shall be given its usual and customary dictionary definition.

               The terms defined herein should be construed broadly to the fullest extent of their

meaning in a good faith effort to comply with the Federal Rules of Civil Procedure.

                “Communication” means, in addition to its customary and usual meaning, every

contact of any nature, whether documentary, electronic, written or oral, formal or informal, at

any time or place and under any circumstances whatsoever whereby information of any nature is

transmitted or transferred by any means, including, but not limited to letters, memoranda,

reports, emails,    text messages,     instant    messages,    Social Media, telegrams, invoices,

telephone conversations, voicemail messages, audio recordings, face-to-face meetings and

conversations, or any other form of communication, and any Document relating to such contact,

including, but not limited to, correspondence, memoranda, notes or logs of telephone

conversations, e-mail, electronic chats, text messages, instant messages, direct or private

messages, correspondence in “meet ups” or chat rooms, and all other correspondence on Social

Media. Without limiting the foregoing in any manner, commenting as well as any act of
expression that is not directed at a specific person, or otherwise may not be intended to provoke a

response (such as a Social Media posting, “likes,” “shares,” or any other form of reacting to

another’s use of Social Media), are forms of communication.

               “Complaint” means the complaint filed in the above-captioned litigation as ECF

docket entry number 3.

               The term “relating to” means “concerning,” “referring to,” “describing,”

“evidencing,” or “constituting.”

               “Document” or “Documents” means documents broadly defined in Rule 34 of the

Federal Rules of Civil Procedure and includes (i) papers of all kinds, including, but not limited

to, originals and copies, however made, of letters, memoranda, hand-written notes, notebooks,

work-pads, messages, agreements, rough drafts, drawings, sketches, pictures, posters, pamphlets,

publications, news articles, advertisements, sales literature, brochures, announcements, bills,

receipts, credit card statements, and (ii) non-paper information of all kinds, including, but not

limited to, any computer generated or electronic data such as digital videos, digital photographs,

audio recordings, podcasts, Internet files (including “bookmarks” and browser history), online

articles and publications, website content, electronic mail (e-mail), electronic chats, instant

messages, text messages, uploads, posts, status updates, comments, “likes”, “shares”, direct

messages, all Social Media activity, or any other use of ephemeral communications services or

Social Media, and (iii) any other writings, records, or tangible objects produced or reproduced

mechanically, electrically, electronically, photographically, or chemically. Without limiting the

foregoing in any way, every Communication is also a Document.

               The term “Electronically Stored Information” or “ESI” is defined to be

synonymous in meaning and equal in scope to the usage of “electronically stored information” in




                                                2
Fed. R. Civ. 34(a)(1)(A). “ESI” includes data on all servers, including IP addresses, MAC

addresses, archived data, deleted data, and legacy data, as well as data on removable electronic

media and in any other location where documents relevant to the Requests may be found.

               “Social Media” means any forum, website, application, or other platform on

which persons can create, transmit, share, communicate, or comment upon any information,

ideas, or opinions, or otherwise engage in social networking, including, but not limited to:

Twitter, Gab, MeWe, Periscope, Facebook, Discord, Reddit, Imgur, SnapChat, Instagram,

Google+, 4chan, 8chan, Tumblr, Youtube, LinkedIn, Flikr, Reddit, Quora, Disquis, Slack,

Whisper, Yik Yak, Medium, WordPress, and instant messaging services such as Signal,

WhatsApp, Facebook Messenger, Hangouts, Skype, Line, KakaoTalk, Telegram, and CyberDust.

Without limiting the foregoing in any manner, and by way of example only, the following are

examples of Social Media activity: uploading, posting, commenting, reacting (e.g., “liking” a

post), sharing, and communicating on comment sections of Social Media.

                                   SPECIFIC DEFINITIONS

               Aaron Rich refers to “Aaron Nathan Rich,” the plaintiff in the above-captioned

litigation.

               Joel Rich refers to the father of the plaintiff in the above captioned litigation.

               Mary Rich refers to the mother of the plaintiff in the above captioned litigation.

               Seth Rich refers to “Seth Conrad Rich,” the brother of the plaintiff in the

above captioned litigation.

               “You,” “Your,” or “Yours” refers to Joe Biggs, and includes all of Your agents,

representatives, or other persons, organizations, or others acting or purporting to act on Your

behalf, or under Your control.



                                                  3
                                        INSTRUCTIONS

       Plaintiff incorporates by reference all the instructions, definitions, and rules contained in

the Federal Rules of Civil Procedure and for purposes of this Subpoena, the following

instructions shall apply:

       A.       Your responses to the following Requests shall be based on all knowledge and

information (whether or not hearsay or admissible) in Your possession, custody, or control.

       B.       Produce all responsive documents in Your possession, custody, or control,

regardless of whether such documents are possessed directly by You or persons or entities under

Your control.

       C.       Produce each responsive document in its entirety including with all attachments

or other matters affixed thereto. Documents attached to each other should not be separated.

       D.       Any alteration of a responsive document, including any marginal notes,

handwritten notes, underlining, date stamps, received stamps, endorsed or filed stamps, drafts,

revisions, modifications, and other versions of a document, is a responsive document in its own

right and must be produced.

       E.       If no responsive documents exist for a specific Request, specifically state that no

responsive documents exist.

       F.       Certify that Your production is complete and correct in accordance with

specifications of the attached Certification that Response is Complete and Correct form provided

as Exhibit A.

       G.       If any otherwise responsive document was, but is no longer, in existence or in

Your possession, custody, or control, identify the type of information contained in the document,

its current or last known custodian, the location/address of such document, and the identity of all




                                                 4
persons having knowledge or who had knowledge of the document, and also describe in full the

circumstances surrounding its disposition from Your possession or control.

       H.      If You object to production in response to a specific request, You shall state with

particularity the basis for all objections with respect to such request. You shall respond to any

and all portions of any request that do not fall within the scope of Your objection.

       I.      Whether or not You object, You must preserve all Documents and

Communications relevant to the above-captioned matter, including all Documents and

Communications responsive to the Requests.

       J.      Pursuant to Rule 45(e) of the Federal Rules of Civil Procedure, documents shall

be produced either (a) as they are kept in the usual course of business (in which case they shall

be produced in such fashion as to identify the department, branch, or office in whose possession

it was located and, where applicable, the natural person in whose possession it was found or the

server or central file in which it was found, and the address of each document’s custodian(s)), or

(b) segregated as responsive to a specific Request enumerated in the Request, with such specific

Request identified.

       K.      All Documents produced in electronic form shall include related metadata.

Produce in TIFF or native format (i.e., Word documents as .DOC or .DOCX files, Outlook

emails as .PST files, Excel spreadsheets as .XLS or .XLSX files, Adobe PDF documents as .PDF

files). For all forms of ESI, ensure that ESI is provided in unencrypted form and free of

password protection.

       L.      In the event any Document or Communication is withheld on the basis of the

attorney-client privilege, work product doctrine, or any other right of non-disclosure on any other

basis, You shall produce a privilege log.



                                                 5
                          DOCUMENTS TO BE PRODUCED

Document Request No. 1

All Documents and Communications relating to Seth Rich, Aaron Rich, Joel Rich, and/or Mary

Rich, including but not limited to such Communications with Edward Butowsky, Matt Couch,

America First Media, Sean Hannity, Malia Zimmerman, Cassandra Fairbanks, and/or any other

individual or entity named in the Complaint or any agents or representatives of any of the

foregoing.

Document Request No. 2

All Documents and Communications relating to the Twitter account @whysprtech, that also

went by the name TruthWyspr.




                                            6
                                          EXHIBIT A

         CERTIFICATION THAT RESPONSE IS CORRECT AND COMPLETE

I, ______________________________________ , certify as follows:

1. The enclosed production of Documents and Communications were prepared and assembled

under my personal supervision;

2. The Documents and Communications contained in this production to the Subpoena are

authentic, genuine and what they purport to be;

3. Attached is a true and accurate record of all persons who prepared and assembled any

productions and responses to the Subpoena, all persons under whose personal supervision the

preparation and assembly of productions and responses to the Subpoena occurred, and all

persons able competently to testify: (a) that such productions and responses are complete and

correct to the best of such person's knowledge and belief; and (b) that any Documents produced

are authentic, genuine and what they purport to be; and

4. Attached is a true and accurate statement of those requests under the Subpoena as to which no

responsive Documents were located in the course of the aforementioned search.



Signature: _____________________________                   Date: ______________________

Printed Name: __________________________

Address, e-mail and telephone number: ______________________________________________

______________________________________________________________________________

______________________________________________________________________________




                                                  7
